Citation Nr: 0115174	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
dependency and indemnity compensation benefits in the 
calculated amount of $10,798.00.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1980 to October 1991.  
He died in October 1991.  The appellant is the veteran's 
former spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The veteran died in October 1991 while on active duty.  
Thereafter, the appellant was awarded dependency and 
indemnity compensation benefits for herself and the veteran's 
two minor children, T. and Z.  

3.  T. died in June 1997.  The appellant alerted VA of this 
change in the number of dependents, but was advised by local 
VA personnel that she did not receive additional benefits for 
her children.  Thereafter, she continued to receive benefits 
for herself and two minor children.  

4.  In January 2000, the appellant told VA personnel that her 
daughter had died.   Thereafter, VA notified the appellant 
that she had been overpaid dependency and indemnity 
compensation benefits in the calculated amount of $10,798.00.  

5.  The appellant was at least partially at fault in the 
creation of the debt.  Recovery of the debt would not defeat 
the intended purpose of the benefits.  Failure to recover the 
debt would unjustly enrich the appellant.  

6.  Recovery of the overpayment would not cause undue 
hardship.
CONCLUSION OF LAW

Recovery of overpayment of dependency and indemnity 
compensation benefits in the calculated amount of $10,798.00 
is not against equity and good conscience.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5302(a) and (c) (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by letter 
dated in February 2000, the RO explained how the overpayment 
was created.  In the September 2000 decision and January 2001 
statement of the case, the Committee notified the appellant 
of the requirements for entitlement to a waiver of recovery 
of the overpayment.  The appellant has submitted argument on 
her behalf, as well as financial information.  The Board 
finds no basis for providing any additional assistance to the 
appellant in support of her claim.  Finally, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).
Factual Background

The veteran died while on active duty in October 1991.  In 
July 1992, the appellant was awarded dependency and indemnity 
compensation.  The award letter specified that the amount 
included additional benefits for her children, T. and Z.  It 
also advised the appellant to notify VA immediately of any 
change in the number of dependents and that failure to do so 
would result in creation of an overpayment.  

In October 1999, the RO received notice from the appellant 
that she had remarried in September 1999 and was no longer 
entitled to benefits based on the veteran's death.  According 
to a January 2000 report of contact, RO personnel advised the 
appellant that her children were still entitled to benefits.  
At that time, the appellant indicated her belief that she was 
not receiving additional benefits for her children based on 
information from a Sonoma County Service Officer and the 
Oakland RO.  She also related that her daughter, T., had died 
in June 1998.  In a January 2000 written statement to follow 
up on the report of contact, the appellant supplied 
essentially the same information, though clarifying that T. 
died in June 1997 and that she contacted the VA office in 
Sonora.

By letter dated in February 2000, the appellant was advised 
of the adjustments made to her benefits by reason of her 
remarriage and T.'s death and that an overpayment was 
created.  By letter dated in April 2000, the RO indicated 
that Z. was still entitled to benefits in the amount of 
$373.00 per month, payable to the appellant as his custodian.  

The appellant provided a Financial Status Report in February 
2000.  Income consisted of net earnings of $1,250.00 and 
$635.00 for Z.'s Social Security benefit.  Listed monthly 
expenses totaled $2,561.00.  Assets included cash on hand, 
cash in savings, two cars, a home, a retirement account, and 
investments, the total value of which was $194,000.00.  The 
debt remaining on the mortgage and the two car loans totaled 
$43,017.00.  The appellant did not list any credit card or 
other consumer debt.  Payments on all debts listed were 
current.    

In June 2000, the appellant requested a waiver of recovery of 
the overpayment.  She again cited the information she 
received from the local VA office in Sonora when she called 
to inform them of her daughter's death.  With the waiver 
request, the appellant submitted another Financial Status 
Report.  The June 2000 Report reflected no change in income 
and no change in the value of the assets or the debt owed 
against them.  Total monthly expenses as listed were 
$2,456.00.  Debt payments were still current.   

In a September 2000 decision, the Committee denied the 
appellant's request for a waiver of recovery of overpayment 
of dependency and indemnity benefits in the calculated amount 
of $10,798.00.  The appellant timely appealed that decision.      

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse and children if the veteran dies of a 
service-connected disability or while in the active military, 
naval, or air service.   38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.5(a) (2000).  A surviving spouse is paid 
additional benefits for each child of the veteran below the 
age of 18.  38 U.S.C.A. § 1311(b) (West 1991 & Supp. 2000).    

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
Hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  Any indication of fraud, 
misrepresentation, or bad faith on the part of any person 
having an interest in waiver of recovery of the overpayment 
will preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962(b), 1.965(b).

Initially, the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the appellant's part.  The 
appellant promptly notified VA of her remarriage.  The Board 
does not doubt that she also attempted to notify VA of T.'s 
death.  Therefore, waiver of recovery of the overpayment is 
not precluded. Id.  Accordingly, the Board must determine 
whether recovery of the debt is against equity and good 
conscience.      

Although there was no bad faith, the Board does find fault.  
The original 1992 award letter explained that benefits were 
awarded for the appellant with additional benefits for the 
two minor children.  When she first notified VA that T. died 
and was provided erroneous information as to her award, she 
should have known that such information was wrong.  Thus, the 
appellant is at least partially at fault in the creation of 
the debt.  

In addition, the Board finds that recovering the overpayment 
would not defeat the intended purpose of the benefits.  The 
overpayment consists of funds payable for T., the veteran's 
minor child, to assist in providing support for the child 
missing due to the veteran's death.  Following T.'s death, 
such monetary support was no longer necessary.  Therefore, 
recouping those benefits does not nullify their intended 
objective.  Moreover, because the appellant was not entitled 
to receive those benefits after T. passed away, failure to 
recover the benefits affords her an unfair gain.  The 
appellant has not asserted that she relied on the VA benefits 
for T. to her detriment.  

The remaining question is whether collection of the debt 
would cause the appellant undue hardship.  The appellant 
reports monthly net income in the amount of $1,885.00.  The 
Board notes that she did not include the VA benefits for Z., 
in the amount of $373.00.  Therefore, the total household 
monthly income is $2,258.00.  The appellant's listed monthly 
expenses from the most recent Financial Status Report were 
$2,456.00.  Using these figures, expenses exceed income by 
$198.00 per month.  However, despite the excess monthly 
expenses, there is no indication that the appellant is 
delinquent on any payments or has incurred credit card or 
other debt.  Thus, it appears that the appellant is able to 
meet all current household expenses.  Moreover, as discussed 
above, the appellant has significant assets, including cash 
and funds in investment accounts, which could be used to pay 
the debt to VA.  From the figures reported by the appellant, 
it does not appear that she has depleted any assets to 
satisfy other expenses.  Therefore, the Board does not find 
that collection of the overpayment would deprive the 
appellant and her family of basic necessities.      

In conclusion, the Board finds that recovery of the 
overpayment of dependency and indemnity compensation benefits 
in the calculated amount of $10,798.00 is not against equity 
and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  Therefore, waiver of recovery of the overpayment is 
denied.    


ORDER

Waiver of recovery of overpayment of dependency and indemnity 
compensation benefits in the calculated amount of $10,798.00 
is denied.    




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

